DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 1/7/2022 is acknowledged.
Claims 1-3,6-8,11-13, and 16-18 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 20190288816) in view of Saito (US 20200029311).
Re claim 1:
Ren discloses determining locations for a plurality of Demodulation Reference Signal (DM-RS) symbols to be transmitted within a scheduling unit of a channel included in a slot or a mini-slot based on a selection between a first set of predetermined DM-RS positions and a (Para.[0202] Optionally, there are a plurality of predefined candidate DMRS time domain position sets, for example, the set [4, 7, 10, 13], the set [4, 8, 12], and the set [5, 9, 13], and each candidate DMRS time domain position set includes different candidate DMRS time domain positions, the network device may first select a candidate DMRS time domain position set from the plurality of candidate DMRS time domain position sets, and then select at least one candidate time domain position from the selected candidate DMRS time domain position set and Para.[0221]  The following figures show an example in which one resource unit includes a 14-symbol DMRS pattern. It may be understood that, this embodiment of this application is also applicable to a 7-symbol or mini-slot frame structure); and 
transmitting the plurality of DM-RS symbols in the scheduling unit based on the determined locations (Para.[0007]  transmits the DMRS to the network device by using the target time domain resource).
Ren does not explicitly disclose select DM-RS position based on one or more of a number of control symbols burst within the slot or the mini-slot, or a number of symbols carrying scheduled data.
Saito discloses select DM-RS position based on one or more of a number of control symbols burst within the slot or the mini-slot, or a number of symbols carrying scheduled data (Para.[0035]  Therefore, the symbol position of the demodulation RS varies according to the number of symbols provided with the data channel (or the control channel)).
Ren and Saito are analogous because they both pertain to data communications.
(Saito Para.[0037]).
Re claim 2:
Ren discloses wherein the determined locations for the plurality of DM- RS symbols comprises a subset of a selected one of the first set of predetermined DM- RS positions and the second set of predetermined DM-RS positions (Para.[0202] Optionally, there are a plurality of predefined candidate DMRS time domain position sets, for example, the set [4, 7, 10, 13], the set [4, 8, 12], and the set [5, 9, 13], and each candidate DMRS time domain position set includes different candidate DMRS time domain positions, the network device may first select a candidate DMRS time domain position set from the plurality of candidate DMRS time domain position sets, and then select at least one candidate time domain position from the selected candidate DMRS time domain position set).
Re claim 3:
Ren discloses wherein the selection between the first set of predetermined DM-RS positions and the second set of predetermined DM-RS positions is based on one or more of a deployment environment, or a size/duration of an uplink burst within the slot or the mini-slot (Para.[0153]  For a predefined candidate DMRS time domain position set, a plurality of candidate DMRS time domain positions included in the set are numbers of time domain resources. The network device may select at least one time domain position from the set to place a DMRS, so that a mapped DMRS pattern is applicable to different scenarios and different frame structures, and meets different service requirements and  Para.[0208]  In this embodiment of this application, different service requirements or different application ).
As shown above, Ren discloses selecting a DMRS pattern based on service requirements and different scenarios (Para.[0208]).  Ren also discloses selecting a position so that a DMRS pattern is applicable to different scenarios, frame structure, and service requirements (Para.[0153]).  Ren does not explicitly disclose the selection of the time position is based on the service requirements and different scenarios.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that selecting a DMRS pattern based on service requirements and different scenarios includes selecting a position because a DMRS pattern defines the symbol position and number.
Re claim 4:
Ren discloses wherein the apparatus comprises a base station, the method further comprising: signaling, a user equipment (UE), information indicating a selected one of the first (Fig.1 ref. 102 is a base station and ref. 116 and 122 are user equipment (UEs) and Para.[0007]  Specifically, the network device may select the at least one target time domain resource from the plurality of candidate time domain resources, and send the first indication information to the terminal device to indicate the at least one target time domain resource).
Re claim 5:
Ren discloses signaling, a second UE, information indicating a selected one of the first set of predetermined DM-RS positions or the second set of predetermined DM-RS positions (Fig.1 ref. 116 and 122 are user equipment (UEs) and Para.[0007]  Specifically, the network device may select the at least one target time domain resource from the plurality of candidate time domain resources, and send the first indication information to the terminal device to indicate the at least one target time domain resource).
As shown above, Ren discloses a network device selecting and sending an indication of the selection to a UE.  Ren does not explicitly disclose a first UE selecting and sending an indication to a second UE.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit an indication from one UE to another UE to coordinate transmission when UEs are directly communicating (such as a D2D network in Para.[0082] of Ren) and as an obvious variant of a communication between a base station and a UE.
Re claim 6:
	Claim 6 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 7:
	Claim 7 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 8:
	Claim 8 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 9:
	Claim 9 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Ren discloses a memory and a at least processor coupled to the memory (Fig.63 and Fig. 64).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth i9n claim 1.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 3.

Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 5.

A SECOND GROUNDS OF REJECTION IS SET FORTH BELOW FOR COMPACT PROSECUTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 20190288816) in view of Yin (US 20190052422).
Re claim 1:
Ren discloses determining locations for a plurality of Demodulation Reference Signal (DM-RS) symbols to be transmitted within a scheduling unit of a channel included in a slot or a mini-slot based on a selection between a first set of predetermined DM-RS positions and a second set of predetermined DM-RS positions, wherein the selection between the first set of (Para.[0202] Optionally, there are a plurality of predefined candidate DMRS time domain position sets, for example, the set [4, 7, 10, 13], the set [4, 8, 12], and the set [5, 9, 13], and each candidate DMRS time domain position set includes different candidate DMRS time domain positions, the network device may first select a candidate DMRS time domain position set from the plurality of candidate DMRS time domain position sets, and then select at least one candidate time domain position from the selected candidate DMRS time domain position set and Para.[0221]  The following figures show an example in which one resource unit includes a 14-symbol DMRS pattern. It may be understood that, this embodiment of this application is also applicable to a 7-symbol or mini-slot frame structure); and 
transmitting the plurality of DM-RS symbols in the scheduling unit based on the determined locations (Para.[0007]  transmits the DMRS to the network device by using the target time domain resource).
Ren does not explicitly disclose select DM-RS position based on one or more of a number of control symbols burst within the slot or the mini-slot, or a number of symbols carrying scheduled data.
Yin discloses select DM-RS position based on one or more of a number of control symbols burst within the slot or the mini-slot, or a number of symbols carrying scheduled data (Fig.18-19B and Para.[0272]  Then, the DMRS positions are determined based on the length of each hop from the basic building blocks of each length and the number of DMRS configured for each hop if applicable).
Ren and Yin are analogous because they both pertain to data communications.
(Yin Para.[0058]).
Re claim 2:
Ren discloses wherein the determined locations for the plurality of DM- RS symbols comprises a subset of a selected one of the first set of predetermined DM- RS positions and the second set of predetermined DM-RS positions (Para.[0202] Optionally, there are a plurality of predefined candidate DMRS time domain position sets, for example, the set [4, 7, 10, 13], the set [4, 8, 12], and the set [5, 9, 13], and each candidate DMRS time domain position set includes different candidate DMRS time domain positions, the network device may first select a candidate DMRS time domain position set from the plurality of candidate DMRS time domain position sets, and then select at least one candidate time domain position from the selected candidate DMRS time domain position set).
Re claim 3:
Ren discloses wherein the selection between the first set of predetermined DM-RS positions and the second set of predetermined DM-RS positions is based on one or more of a deployment environment, or a size/duration of an uplink burst within the slot or the mini-slot (Para.[0153]  For a predefined candidate DMRS time domain position set, a plurality of candidate DMRS time domain positions included in the set are numbers of time domain resources. The network device may select at least one time domain position from the set to place a DMRS, so that a mapped DMRS pattern is applicable to different scenarios and different frame structures, and meets different service requirements and  Para.[0208]  In this embodiment of this application, different service requirements or different application ).
As shown above, Ren discloses selecting a DMRS pattern based on service requirements and different scenarios (Para.[0208]).  Ren also discloses selecting a position so that a DMRS pattern is applicable to different scenarios, frame structure, and service requirements (Para.[0153]).  Ren does not explicitly disclose the selection of the time position is based on the service requirements and different scenarios.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that selecting a DMRS pattern based on service requirements and different scenarios includes selecting a position because a DMRS pattern defines the symbol position and number.
Re claim 4:
Ren discloses wherein the apparatus comprises a base station, the method further comprising: signaling, a user equipment (UE), information indicating a selected one of the first (Fig.1 ref. 102 is a base station and ref. 116 and 122 are user equipment (UEs) and Para.[0007]  Specifically, the network device may select the at least one target time domain resource from the plurality of candidate time domain resources, and send the first indication information to the terminal device to indicate the at least one target time domain resource).
Re claim 5:
Ren discloses signaling, a second UE, information indicating a selected one of the first set of predetermined DM-RS positions or the second set of predetermined DM-RS positions (Fig.1 ref. 116 and 122 are user equipment (UEs) and Para.[0007]  Specifically, the network device may select the at least one target time domain resource from the plurality of candidate time domain resources, and send the first indication information to the terminal device to indicate the at least one target time domain resource).
As shown above, Ren discloses a network device selecting and sending an indication of the selection to a UE.  Ren does not explicitly disclose a first UE selecting and sending an indication to a second UE.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit an indication from one UE to another UE to coordinate transmission when UEs are directly communicating (such as a D2D network in Para.[0082] of Ren) and as an obvious variant of a communication between a base station and a UE.
Re claim 6:
	Claim 6 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 7:
	Claim 7 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 8:
	Claim 8 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 9:
	Claim 9 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 1.  Ren discloses a memory and a at least processor coupled to the memory (Fig.63 and Fig. 64).
Re claim 12:
	Claim 12 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 13:
	Claim 13 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 15:
	Claim 15 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 16:
	Claim 16 is rejected on the same grounds of rejection set forth i9n claim 1.
Re claim 17:
	Claim 17 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 3.

Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 20:
	Claim 20 is rejected on the same grounds of rejection set forth in claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471